Citation Nr: 1805378	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  10-40 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a dental disorder for compensation purposes only.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active military service from May 1957 to September 1957.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As noted above, the Veteran has filed a claim of service connection for a dental disorder.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Agency of Original Jurisdiction (AOJ) has denied the Veteran's dental claim for VA compensation purposes, but has not yet adjudicated the claim as one for dental treatment purposes.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes.  The issue of entitlement to service connection for dental treatment should be REFERRED by the AOJ to the appropriate VA Medical Center for appropriate determination.


FINDINGS OF FACT

1. An acquired psychiatric disorder was not manifest during the Veteran's period of active service, and a psychosis was not manifest to a compensable degree within one year of service discharge; any current acquired psychiatric disorder is not otherwise etiologically related to such service nor is it caused or aggravated by service-connected disabilities.

2. The Veteran has not been diagnosed with a dental disorder, to include residuals of a dental bridge, for which service-connected compensation is payable.
CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 1157 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2017).

2. The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in April 2017.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



I. Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as directly due to active service or, in the alternative, as secondary to his service-connected gastroesophageal reflux disease (GERD) with gastritis.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including psychoses, may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

While the evidence reveals that the Veteran currently suffers from major depressive disorder, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  The Veteran states he has experienced symptoms of a psychiatric disorder since service.  However, there is no indication he sought treatment for, or complained of, mental problems of any kind in service.  A September 1957 Report of Medical History, completed by the Veteran at service separation, indicates he affirmatively denied a history of depression, excessive worry, or nervous trouble of any sort.  Further, a September 1957 Report of Medical Examination notes a normal psychiatric clinical evaluation at the time of the Veteran's separation from active service.  As such, the Board finds that no psychiatric disorder was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Post-service treatment records reveal the Veteran first sought treatment for a psychiatric condition in approximately 1990, over 30 years following service separation.  While not dispositive of the issue, the Board may and will consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, as the Veteran was not diagnosed with a form of psychosis until approximately 1990, more than one year following service separation, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  Finally, the Board has considered whether service connection may be awarded for a psychosis based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as noted above, the Veteran himself affirmatively denied such symptomatology at the time of service separation.  Therefore, continuity of symptomatology is not demonstrated, and service connection may not be presumed on this basis alone.

The Veteran was provided a VA examination in May 2017.  With regards to direct service connection, the VA examiner noted the absence of complaints of, or treatment for, any form of psychiatric symptoms during service, as well as the lengthy period of time after service separation before the Veteran first complained of a psychiatric disorder.  Ultimately, the VA examiner concluded that there is no relationship between the Veteran's period of active service and any current or former diagnosed psychiatric disorder.  Finally, with regards to secondary service connected, the VA examiner stated that the Veteran's depressive and/or schizoaffective disorders have followed the same clinical pattern or clinical course of those individuals without a gastrointestinal disorder and, therefore, it is less likely than not that the Veteran's service-connected GERD with gastritis caused or aggravated his current psychiatric disorder.

In sum, the Board finds that there is no evidence of a chronic psychiatric disorder in service, or a form of psychosis manifest within a year of service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his period of active service or to a service-connected disability.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has not provided a competent medical opinion in support of his claim, and a probative VA opinion provides negative etiological opinions addressing both direct and secondary service connection. 

The Board acknowledges that the Veteran himself has claimed that he suffers from depression as directly related to his active service or as secondary to his service-connected GERD with gastritis.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., feeling sad or depressed; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, and the Board affords these statements little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

II. Dental Disorder for Compensation Purposes

The Veteran also seeks compensation for a dental disorder, claimed generally as dental problems.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate action and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran has claimed service connection generally for dental problems.  As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  While diagnostic testing has identified multiple missing teeth, dental restorations, caries, and severe generalized bone loss, these conditions have been determined to be due to generalized severe chronic periodontitis as a result of inadequate oral hygiene techniques.  See March 2014 VA examination.  The Veteran has never at any time during the course of the appeal alleged incurring an injury or trauma to the mandible or maxilla.  In other words, none of the Diagnostic Codes, 9900 through 9916, apply in this case.

In sum, there is no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a dental disorder for compensation purposes only is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


